DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 44-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44-52 and 55-63 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hubschman et al. (Pub. No. US 2015/0352947).
Regarding claim 44, Hubschman et al. disclose a method of operation for a fuel delivery system (Figs. 1-9), the fuel delivery system comprising at least one processor (user smart phone, paragraph 27) communicably coupled to at least one data communications channel (paragraphs 27, 34, or 59), the method comprising: determining, by the at least one processor (paragraph 42), a target vehicle (101) that is to be refueled; receiving, by the at least one processor, location information for the target vehicle over the at least one data communications channel (paragraph 10); providing, by the at least one processor, refueling instructions to a processor-based device (121) associated with a fuel carrier vehicle, the refueling instructions (paragraph 43) including at least the received location information for the target vehicle (101); and initiating direct radio-frequency communications (RFID disclosed in paragraph 27) between a sensor in the fuel carrier vehicle and an identity transponder coupled with the target vehicle to identify the target vehicle once the fuel carrier vehicle is proximate the location of the target vehicle (paragraph 47).
Regarding claim 45, Hubschman et al. disclose a fuel delivery system (Figs. 1-9) that includes a fuel carrier vehicle (vehicle inherently transporting technician 122), comprising: an identity transponder (component disclosed in paragraph 47) configured to send signals wirelessly in a radio frequency band (RFID, paragraph 27) and which is also configured to couple to a target vehicle (101), and a processor-based device (121) associated with the fuel carrier vehicle (122) and configured to receive refueling instructions (paragraph 43) for the target vehicle indicating that the target vehicle (101) is to be refueled, wherein: the refueling instructions (paragraph 43) include identification information and location data specific to the target vehicle (101), the processor-based device (121) associated with the fuel carrier vehicle is configured to use the location data and a geopositioning system to facilitate navigation (paragraph 43) of the fuel carrier vehicle to the target vehicle and to use a sensor located in the fuel carrier vehicle to communicate directly with the identity transponder in the radio-frequency band to facilitate identification of the target vehicle (paragraph 47), and the fuel carrier vehicle is configured to supply fuel to the target vehicle that is to be refueled and that has the identity transponder coupled thereto (paragraphs 43-47).
Regarding claim 46, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) further comprising: a server (paragraph 10) connected to a network and a database accessible by the server that includes approved refueling information and user vehicle information, including the vehicle identification information of the target vehicle to be refueled (paragraph 43); at least one non-transitory processor-readable medium in the server configured to store processor-readable data (paragraph 44), processor-executable instructions, or processor-readable data and processor-readable instructions (paragraph 43); and at least one processor (smart phone or communication device of target vehicle) communicably coupled to the at least one non-transitory processor- readable medium and to at least one data communications channel (paragraph 27), the server configured to: determine the target vehicle to be refueled, from a plurality of users' vehicles, and provide the refueling instructions to the processor-based device (121) associated with the fuel carrier vehicle, where the refueling instructions further include the identification information specific to the target vehicle (paragraph 43).
Regarding claim 47, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) further comprising: a user interface (121) in the fuel carrier vehicle to present route information defining a route from the fuel carrier vehicle leading to the target vehicle (paragraph 43); a server (paragraph 10) connected to a network and a database accessible by the server that includes approved refueling information and user vehicle information (paragraph 43), including the vehicle identification information of the target vehicle to be refueled (paragraph 43); at least one non-transitory processor-readable medium (paragraph 44) in the server configured to store processor-readable data, processor-executable instructions, or processor-readable data and processor- readable instructions (paragraph 44); and at least one processor (smart phone or communication device of target vehicle) communicably coupled to the at least one non-transitory processor- readable medium and to at least one data communications channel (paragraph 10), the server configured to provide the refueling instructions over the at least one data communications channel to the fuel carrier vehicle having the user interface (paragraph 43), wherein the refueling instructions supply the route information to the target vehicle (paragraph 43).
Regarding claim 48, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) further comprising: a location determination system (paragraph 29) component communicatively coupled to the at least one processor of the server (paragraph 10), wherein: the at least one processor (smart phone or communication device or target vehicle) is configured to receive the location data from the location determination system component (paragraph 27), and the location determination system component provides the location of the target vehicle having the identity transponder coupled thereto (paragraph 29).
Regarding claim 49, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) further comprising a location determination system component (paragraph 29) communicatively coupled to the processor-based device (121), wherein the processor-based device (121) is configured to receive the location data (paragraph 43) from the location determination system component (paragraphs 27-29), and the location determination system component (paragraph 29) is configured to provide the location of the target vehicle (101) with the identity transponder coupled thereto.
Regarding claim 50, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) further comprising a location determination system component (paragraph 29) communicatively coupled to the at least one processor (smart phone) of the server, where the location determination system component (paragraph 29) is configured to receive the location information of the target vehicle (101) from at least one of 1) information supplied from a user of the target vehicle (paragraphs 35-37), ii) information supplied from positional tracking logic embedded in a wireless device of the user (paragraph 35), iii) information supplied from global positioning system ("GPS") logic, and iv) any combination of two or more of (i), (ii), and (iii).
Regarding claim 51, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) further comprising a location determination system component (paragraph 29) communicatively coupled to the at least one processor of the server (paragraph 35), wherein the location determination system component is configured to receive the location information of the target vehicle (101) from information supplied by GPS logic (paragraph 29).
Regarding claim 52, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) wherein the processor-based device (121) is configured to receive wireless signals in the radio frequency band (RFID as disclosed in paragraph 27 or 34) from the identity transponder (paragraph 47) coupled to the target vehicle (101).
Regarding claim 55, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) wherein the processor-based device (121) associated with the fuel carrier vehicle is at least one of a mobile device of an operator of the fuel carrier vehicle (paragraph 43), a processor-based head unit (121) for the fuel carrier vehicle, or both the mobile device of the operator of the fuel carrier vehicle and the processor-based head unit for the fuel carrier vehicle.
Regarding claim 56, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) wherein the processor-based device (121) associated with the fuel carrier vehicle is a processor-based head unit (121) for the fuel carrier vehicle (paragraph 43).
Regarding claim 57, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) wherein the server (paragraph 10) is further configured to: receive refueling schedule information for the target vehicle (paragraph 43); and determine that the target vehicle is to be refueled based at least in part on the received refueling schedule information (paragraph 55).
Regarding claim 58, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) wherein the server (paragraph 10) is configured to: project a need of the target vehicle (101) for fuel based on at least one factor other than fuel level (paragraph 57) of the target vehicle; and determine the target vehicle is to be refueled based at least in part on the projected need of the target vehicle for fuel (paragraph 51).
Regarding claim 59, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) wherein the at least one non- transitory processor-readable medium (paragraph 44) stores fuel type information for the target vehicle (101), the fuel type information indicative of at least one of a type or grade of fuel to be provided to the target vehicle (paragraphs 43-44), and the refueling instructions include the fuel type information and a route to the target vehicle, wherein the route includes locations of other target vehicles to be refueled (paragraph 43).
Regarding claim 60, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) wherein the server (paragraph 10) is further configured to send a notification to a processor-based device (paragraph 27) associated with a user of the target vehicle (101) over the at least one data communications channel, wherein the notification is configured to notify the user to provide access to at least one of a fuel inlet and an engine compartment of the target vehicle (paragraphs 30 or 52).
Regarding claim 61, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) wherein the server (paragraph 10) is further configured to receive an indication that fuel has been delivered to the target vehicle (paragraph 55).
Regarding claim 62, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) wherein the server (paragraph 10) is further configured to send a message to a processor-based device (smart phone) of a third party device associated with an entity at least partially responsible for payment for fuel provided by the fuel delivery system (paragraph 55).
Regarding claim 63, Hubschman et al. disclose the fuel delivery system (Figs. 1-9) wherein the processor-based device (121) is further configured to initially receive location information for the target vehicle (paragraph 43) over the at least one data communications channel that is derived from GPS logic (paragraph 29), and subsequently receive location information for the target vehicle wirelessly from the identity transponder (paragraph 47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 53 & 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubschman et al. (Pub. No. US 2015/0352947) in view of Miller (Pub. No. US 2016/0117636).
Regarding claim 53, Hubschman et al. disclose the essential features of the claimed invention but lacks disclosure wherein the inherently disclosed fuel carrier vehicle is a fuel tanker. 
Miller teach a fuel delivery system (Figs. 1-8) that uses fuel tankers (paragraph 64) to deliver fuel to target vehicles (paragraph 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fuel carrier vehicle of Hubschman et al. with a fuel tanker as taught by Miller since they are considered art recognized equivalents that perform the same function of delivering fuel to a vehicle location. 

Regarding claim 54, Hubschman et al. disclose the essential features of the claimed invention but lacks disclosure wherein the server is further configured to determine a plurality of target vehicles to be refueled; receive location information for each target vehicle of the plurality of target vehicles; generate a rout map based at least in part on the received location information, and provide the rout to the processor-based device associated with the fuel carrier vehicle over the at least one date communications channel. 
Miller teach a fuel delivery system (Figs. 1-8) that uses a fuel tanker (paragraph 64) to deliver fuel to a target vehicle (paragraph 64), and a server to apply an algorithm to intelligently route the fuel tanker to the target vehicle (paragraph 64). The same algorithm can inherently be used to intelligently route to a plurality of target vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Hubschman et al. with an algorithm to intelligently route the fuel carrier vehicle as taught by Miller, for the advantage of determining an intelligent route to the target vehicle (paragraph 64). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753